Citation Nr: 0021208	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-00 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently evaluated at 60 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from December 1986 to June 
1989 and from September 1991 to February 1994.

By rating decision in April 1994, service connection was 
granted for bronchial asthma.  In August 1996, the veteran 
filed a claim for an increased rating for bronchial asthma.  
This appeal arises from the August 1996 rating decision from 
the Baltimore, Maryland Regional Office (RO) that continued 
the evaluation of the veteran's service connected bronchial 
asthma at 10 percent.  A Notice of Disagreement was filed in 
August 1997 and a Statement of the Case was issued on July 6, 
1998.  Additionally, another rating action on the same issue 
was issued on July 7, 1998 which increased the evaluation of 
the veteran's service connected bronchial asthma from 10 
percent to 30 percent and gave the veteran one year to 
appeal.  As it may have been unclear as to the timeframe in 
which the veteran had to file a substantive appeal, the 
substantive appeal filed in January 1999, having been filed 
within one year from July 1998, is considered timely. 

Additionally, by rating decision in March 1999, the RO 
increased the evaluation for the veteran's service connected 
bronchial asthma from 30 percent to 60 percent, effective 
August 14, 1996.  The veteran has continued her appeal of the 
60 percent rating.


REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  She has thus stated a well-
grounded claim for an increased rating.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

In reviewing the evidence in the claims folder, the 
undersigned notes that the latest VA examination conducted in 
February 1999 is inadequate for rating purposes.  It was 
indicated that pulmonary function tests were ordered.  Any 
testing results are not of record.  The duty to assist a 
veteran as provided for in 38 U.S.C.A. § 5107(a) has been 
interpreted to require providing the veteran with a VA 
examination that takes into account the records of prior 
medical treatment.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  Therefore, another examination is required in this 
case.

Additionally, there is an indication in the record that the 
veteran has been treated by the University of Maryland and 
the Baltimore, Maryland VA Medical Center.  Treatment records 
from this provider and facility should be requested prior to 
a VA examination.  Further, the veteran has reported 
emergency treatment and hospitalizations as a result of the 
service connected bronchial asthma.  Therefore, any such 
treatment records should additionally be requested prior to a 
VA examination.  VA has a duty to assist the veteran in the 
development of facts pertaining to this claim.  The Court has 
held that the duty to assist the claimant in obtaining and 
developing available facts and evidence to support her claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Finally, in this case, the regulations pertaining to 
respiratory disorders was revised effective October 7, 1996.  
Thus, another respiratory examination in which both the old 
and revised criteria are considered is needed prior to 
appellate review.

The "old" regulations pertaining to respiratory disorders 
in effect prior to October 7, 1996 provided that:

Asthma, bronchial:
Pronounced; asthmatic attacks very 
frequently with severe dyspnea on slight 
exertion between attacks and with marked 
loss of weight or other evidence of 
severe impairment of health.........100

Severe; frequent attacks of asthma (one 
or more attacks weekly), marked dyspnea 
on exertion between attacks with only 
temporary relief by medication; more than 
light manual labor 
precluded............60

Moderate; asthmatic attacks rather 
frequent (separated by only 10-14 day 
intervals) with moderate dyspnea on 
exertion between 
attacks................30

Mild; paroxysms of asthmatic type 
breathing (high pitched expiratory 
wheezing and dyspnea) occurring several 
times a year with no clinical findings 
between attacks........10

NOTE:  In the absence of clinical 
findings of asthma at the time of 
examination, a verified history of 
asthmatic attacks must be of record.

38 C.F.R. Part 4, Diagnostic Code 6602 (1995). 

The "new" regulations pertaining to rating respiratory 
disorders, in effect as of October 7, 1996, are found in 38 
C.F.R. § 4.97, Codes 6502-6847 (1999) and are set forth in 
pertinent part below:

6602 Asthma, bronchial:
FEV-1 less than 40-percent predicted, or; 
FEV-1/FVC less than 40 percent, or; more 
than one attack per week with episodes of 
respiratory failure, or; requires daily 
use of systemic (oral or parenteral) high 
dose corticosteroids or immuno-
suppressive 
medications....................100

FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for 
required care of exacerbations, or; 
intermittent (at least three per year) 
courses of systemic (oral or parenteral) 
corticosteroids...........60

FEV-1 of 56- to 70-percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator 
therapy, or; inhalational anti-
inflammatory medication...........30

FEV-1 of 71- to 80-percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral 
bronchodilator therapy...........10

Note: In the absence of clinical findings 
of asthma at time of examination, a 
verified history of asthmatic attacks 
must be of record.

38 C.F.R. § 4.97, Diagnostic Code 6602 (1999).  

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
bronchial asthma since 1995.  In 
addition, the veteran should be invited 
to submit evidence documenting the 
frequency of her asthmatic attacks.  
After securing the necessary releases for 
medical information, the RO should obtain 
all records that have not already been 
obtained and associate them with the 
claims file, including from the 
University of Maryland, the Baltimore, 
Maryland VAMC, and records regarding 
emergency treatment and hospitalizations.

2.  The veteran should be scheduled for a 
VA respiratory examination to determine 
the current severity of her service 
connected bronchial asthma.  The claims 
file should be made available and 
reviewed by the examiner in connection 
with the examination.  The examiner 
should be furnished with a copy of this 
remand.  All indicated special tests and 
studies should be accomplished.  All 
disability must be viewed in relation to 
its history; and the report of 
examination should provide accurate and 
fully descriptive assessments of all 
clinical findings.  The examiner must 
review the new and old rating criteria 
for respiratory disorders as set forth 
above.  The findings of the examiner must 
address the presence or absence of the 
specific criteria set forth in the old 
and revised rating schedule. 

Upon review of the records in the claims 
file, the examiner should render, in as 
much detail as possible, an opinion as to 
the status of the veteran's disability 
prior to October 1996.  In this regard, 
the opinion should relate the findings 
present before this date to the criteria 
for the 70 percent and 100 percent rating 
in effect prior to October 1996.  The 
physician is advised, however, that 
he/she should not assign a rating but 
merely address the relevant criteria.

For the period from October 1996, the 
physician should describe the types of 
medication and frequency of use of 
medication that veteran is taking for her 
bronchial asthma and indicate whether the 
veteran is taking any high dose 
corticosteroids or immuno-suppressive 
medications orally or parentally.  The 
frequency of any asthma attacks should be 
noted and it should further be noted 
whether the veteran has severe dyspnea on 
slight exertion between attacks or 
suffers from any marked loss of weight.  
Finally, a pulmonary function test should 
be provided and reviewed by the examiner.

3.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  The increased rating 
claim for bronchial asthma should be 
considered under the old criteria prior 
to October 7, 1996.  For the period from 
October 7, 1996, the RO should apply the 
criteria most favorable to the veteran.  
If the action taken remains adverse to 
the veteran in any way, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case (to include the consideration of the 
old and new respiratory rating criteria 
and recitation of the old and revised 
criteria). This should additionally 
include consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for the scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
her representative should then be 
afforded an opportunity to respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




